DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 22 November 2021, the following has occurred: Claims 1, 2, 6-9, and 14-20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8), machine (claims 9-16), and manufacture (claims 17-20, it is noted that [0035] expressly excludes interpretation as a signal).  All independent claims recite steps of receiving sensor data, analyzing the sensor data to determine health characteristics for a user associate with the mobile device, based on the health characteristics, determining at least one type of medical service needed to treat the user, determining a location of the user, identifying one or more medical service 
These steps of matching a user to a medical service provide, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims amount to a series of steps of managing personal behavior by collecting information and ranking medical providers based upon criteria for a patient to seek care based on insurance plan information, travel times, estimated wait times, and whether the medical provider allows remote check-in.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-8, 10-16, and 18-20, reciting particular aspects of how to organize personal behavior to match a user with a medical service provider).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0120]-[0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sensor data from a biometric sensor of a mobile device that wirelessly receives the sensor data from a biometric sensor embedded in a user amounts to mere data gathering, recitation of biometric data, health data, amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting location to a user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2-8, 10-16, and 18-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 2-8, 10-16, and 18-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as [0026], [0063], usage of commercially available consumer hardware; collecting data from well-known and commercially available implanted analyte sensors and smartphones, as described throughout applicant’s specification, also see Mensinger (Pub. No. 2014/0012510), paragraphs [0061], mobile device smartphone usage described in a manner consistent with known commercially available devices, [0064], implanted analyte sensors described in a manner consistent with known commercially available devices, [0150], attributes known for some sensors, [0248], additional publications of sensors; transmitting information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing sensor data, determining medical service, and identifying medical service providers, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 5, 10-11, 13, 18-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 6-8, 12, 14-16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Subject Matter Free of Prior Art
Applicant’s amendments are understood to distinguish from the art of record.  A search of available art fails to yield a reference or a combination of references which would make the combination of claimed elements obvious.  In particular, applicant’s claims describe periodically receiving a particular set of information gathered and analyzed to estimate wait times and determine rankings of healthcare providers based on a specific combination of criteria which are transmitted to a mobile device.  Such a system which determines rankings based on the particular combination of criteria in the claims is understood to distinguish as a non-obvious combination of elements compared to a search of available prior art. 	

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments and arguments regarding 103 and 112 are persuasive.
Regarding 101, step 2A, prong one, applicant argues that the claims enable a user in need of medical service to make a fully informed choice and effectively obtain treatment in a timely and cost effective manner.  Examiner respectfully notes that these aspects amount to aspects which are understood to be encompassed as part of the optimization of organizing human activity.  Similarly managing human behavior based upon wait times are understood to be encompassed as part of the organizing human activity.  As noted in the MPEP, even newly discovered or novel judicial exceptions are still exceptions.  This aspect addressed as part of step 2A, prong one, of the analysis of the claims are understood to amount to a particular approach of organizing human activity, but nonetheless a judicial exception.  
Regarding 101, step 2A, prong two, applicant argues that the claims impose a meaningful limit by using the network, mobile device, and wirelessly receiving sensor data  to determine the ranking amounts to a practical application.  Applicant elaborates that the judicial exception would not be monopolized.  Examiner respectfully disagrees and notes that evaluation of extent of preemption is not a standalone test for eligibility.  Rather, concerns over preemption remain the underlying concern driving the two part framework from Alice and Mayo.  Resolving the steps in USPTO guidance is accordingly understood to resolve consideration of preemption.  As noted in the rejection above, in the instant application, the elements in addition to the abstract idea itself are understood to instead:
amount to mere instructions to apply an exception (such as recitation of computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0021]-[0022], [0120]-[0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sensor data from a biometric sensor of a mobile device that wirelessly receives the sensor data from a biometric sensor embedded in a user amounts to mere data gathering, recitation of biometric data, health data, amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting location to a user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as computer-implemented method, mobile device, memory and processor executing instructions stored by a memory which cause the processor to perform method steps, see MPEP 2106.05(h))
Accordingly, the claims are not understood to amount to a practical application of the method of organizing human activity recited in the claims.  
Regarding 101, step 2B, applicant argues that the claims significantly more by using the network, mobile device, and wirelessly receiving sensor data  to determine the ranking amounts to a practical application.  Examiner respectfully disagrees and notes that many of these elements are addressed as part of the analysis of a practical application.  Elements that are reevaluated as part of considering what would amount to a recitation of well-understood, routine, and conventional activity are discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borras (Pub. No. 2012/0188799) describes an approach to online delivery of healthcare which includes sorting recommended doctors based on emergency and non-emergency situations.
Vincent (Pub. No. 2015/0288797) describes an approach to monitoring and detecting medical emergencies which includes contacting different contacts based upon priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619